      Case 1:18-cv-03456-AJN-GWG Document 115 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DEDRA DE LA ROSA,                                              :

                          Plaintiff,                         :     ORDER

        -v.-                                                 :     18 Civ. 3456 (AJN) (GWG)

ASPENLY CO. LLC, et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The Court is in receipt of the four letters recently filed by the parties. (Docket ## 111-
114). The Court finds itself in a situation similar to the situation the Court found itself in when it
issued the Order of April 8, 2020 (Docket # 102). The Court is presented with defendant Pure
Green NYC 8th Street Corp.’s request to extend “expert fact discovery” (Docket # 113) when
fact discovery in fact ended long ago.

        There were two remaining deadlines in this case when the April 8 Order issued: the
deadline by which defendant may make its Rule 26(a)(2)(B) expert disclosures and the deadline
by which plaintiff may depose defendant’s expert witness. Those deadlines were set in that
Order for June 15, 2020 and July 15, 2020. The Court also set a deadline of July 29, 2020 for the
filing of all pretrial submissions required by Judge Nathan’s Individual Practices.

       On June 15, 2020, the defendant sought to extend the “fact discovery” period (Docket
# 109) — a request that was denied because of defendant’s failure to comply with the Court’s
Individual Practices. (Docket # 110). Defendant filed nothing with the Court for six weeks.
Now, defendant seeks to extend the “expert fact discovery” deadline (Docket # 113), which
makes no sense. To the extent defendant is seeking to extend the deadline for its expert
disclosure, it provides only the barest of reasons and fails to explain why it meets the standards
for approval of such a request under Fed. R. Civ. P. 6(b)(1)(B). Also, counsel failed to comply
with paragraph 2.A of the Court’s Individual Practices.

         The request for an extension is denied with the following proviso: defendant may file a
notice of motion, memorandum of law, and supporting affidavits on or before July 31, 2020, that
explain precisely what efforts it has made to comply with the Court-ordered deadlines since
April 8, 2020 (preferably by means of a weekly diary of actions taken) and why those efforts
meet the standards articulated in the case law governing extensions under Fed. R. Civ. P.
6(b)(1)(B). Plaintiff may respond by August 5, 2020. Any reply may be filed by August 7,
2020.

        The deadline to file pretrial submissions before Judge Nathan is adjourned sine die.
    Case 1:18-cv-03456-AJN-GWG Document 115 Filed 07/28/20 Page 2 of 2




      SO ORDERED.

Dated: July 28, 2020
       New York, New York
